DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Horwath US 20170101986 in further view of Milkovisch US 20090044951.
  	Regarding claim 1, Schwing discloses:
 	1. (Currently Amended) A pump system for pumping a slurry medium, the pump system comprising: a first positive displacement pump and a second positive displacement pump reciprocating out of phase with the first positive displacement pump (see “L” and “R” in e.g. Fig 1;  a slurry suction/discharge unit (see 100-104 in e.g. Fig 1) including a discharge outlet (105 between 100 and “A”)  ; a main outlet (105 downstream of “A”) fluidly coupled to the discharge outlet; a damping unit including a damping pump fluidly coupled to the main outlet (see “A” in e.g. Fig 1); a drive unit (P1) for driving the first positive displacement pump, the second positive displacement pump, and the damping pump (Driving unit comprises P1, see e.g. "A continuous concrete flow is achieved by that for the different cylinders L, R and A. Identical cylinder surface conditions/ratios as well as identical hydraulic quantities are available for the discharge stroke. The continuity of the pumping of concrete is assured by the hydraulic pump P1" in col 10 lines 1-6).
 	Schwing does not disclose a one-way valve positioned in the discharge outlet.
 	Horwath discloses a check valve 28 between the discharge outlet of a concrete pump 10 and a damper 16.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a check vale in the system of Schwing as taught by Horwath to gain the benefit of “so that no transported material can flow from the damper 16 in the direction of the pump 10” as taught by Horwath in 0026.
 	Schwing does not disclose any details of the pump P1. However, it would be understood that the pump P1 is driven by a motor and therefore it would be understood that Schwing would disclose wherein the drive unit comprises a drive motor, a first hydraulic pump P1 driven by the drive motor, and the first hydraulic pump is fluidly coupled to the first positive displacement pump and the second positive displacement pump (via 28, 8, 22, and 21). 
 	Schwing as modified above does not disclose a second hydraulic pump driven by the drive motor; and the second hydraulic pump is fluidly coupled to the damping unit.
 	However, Milkovisch discloses the use of a hydraulic drive unit (see e.g. any of Figs 6-8) having dual pumps (602a, 602b) driven by a motor 604 .
 	A simple substitution of one known hydraulic drive unit for another with the predictable result of pumping hydraulic drive fluid has been held obvious as in MPEP 2143 I (B): Simple substitution of one known element for another to obtain predictable results.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the known drive unit of Milkovisch as a simple substitution for any drive unit of Schwing (e.g. P1) to gain the benefit of "to pump fluid at different flow rates and pressures" as taught by Milkovisch in 0011-0013. It is noted that it would also be obvious to substitute the drive unit of Milkovisch for P2 (and/or P3) of Schwing as modified above (in the same manner as depicted for P1 in modified Fig 1 herein) for the same reason as stated for P1 above. 
 	With this simple substitution, as shown in the modified Fig 1 of Schwing below, Schwing as modified by Milkovisch would disclose wherein the pump drive unit comprises a drive motor (604 of Milkovisch), a first hydraulic pump driven by the drive motor (604a of Milkovisch), and a second hydraulic pump driven by the drive motor (604b of Milkovisch); the first hydraulic pump is fluidly coupled to the first positive displacement pump and the second positive displacement pump (via 28, 8, 22, and 21); and the second hydraulic pump is fluidly coupled to the damping unit (via 24). 

    PNG
    media_image1.png
    1947
    1621
    media_image1.png
    Greyscale

 	
Modified Fig 1 of Schwing showing simple substitution with Milkovisch’s drive unit 



    PNG
    media_image2.png
    872
    943
    media_image2.png
    Greyscale


Annotated Fig 1 of Schwing showing claimed elements




  	Regarding claims 4 and 7-8, Schwing as modified above discloses (all references are made to Schwing unless specifically noted otherwise):
	4.  The pump system according to claim 3, wherein the damping pump includes a first hydraulic piston positioned within a first hydraulic cylinder, and a slurry piston connected with the first hydraulic piston (see annotated Fig 1 herein).
 	7. (Currently Amended) The pump system according to claim 1, wherein the first positive displacement pump includes a first hydraulic piston connected with a first slurry piston (see annotated Fig 1 herein) and wherein the second positive displacement pump includes a second hydraulic piston connected with a second slurry piston (see corresponding elements of “R” in annotated Fig 1 herein wherein the examiner has labeled the claimed elements of “L” in annotated Fig 1 herein).
 	8. (Currently Amended) The pump system according to claim 7, wherein the first hydraulic piston is positioned with a first hydraulic cylinder (see annotated Fig 1 herein) with a first end (bottom end in Fig 1) and a second end (top end in Fig 1), and the second hydraulic piston is positioned within a second hydraulic cylinder (see corresponding element of “R” in Fig 1 wherein the examiner has labeled the claimed element of “L” in annotated Fig 1 herein) with a first end (bottom end in Fig 1) a second end (top end in Fig 1), wherein the first end of the first hydraulic cylinder and the first end of the second hydraulic cylinder are fluidly coupled to the first hydraulic pump (via 28, 8, 22, and 21);  and wherein a hydraulic line (29) interconnects the second end of the first hydraulic cylinder and the second end of the second hydraulic cylinder (see Fig 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Horwath US 20170101986 in further view of Milkovisch US 20090044951 in further view of Johnson US 3741078.
 	Schwing as modified above does not disclose the limitations of claim 9.
 	Like Schwing, Johnson discloses a concrete pump wherein Johnson’s concrete pump comprises a hydraulic release/refill means (see e.g. Fig 2) for releasing hydraulic medium via an outlet valve 94 from the hydraulic line 91 and for adding hydraulic medium to the system via a filling valve 96 to the hydraulic line 91.
 	Before the effective filing date of the clamed invention, one of ordinary skill in the art would have found it obvious to utilize the hydraulic release/refill means of Johnson in the system of Schwing as modified above to gain the benefit of “so that the hydraulic fluid would not contaminate the concrete within the cylinders” as in col 6 line 56-63 of Johnson.


Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 Response to Arguments
Applicant's arguments filed 8/4/22 concerning the prior art rejections have been fully considered but they are not persuasive. 
 	Regarding the motivation of allowing the varying of the flow rate/pressure as taught by Milkovisch, applicant provides a conclusory state that the motivation is “counter to the design and intent of the claimed system, which minimizes output fluctuations”.  
 	Firstly, applicant provides no reasoned explanation or evidence to support the mere conclusory statement. Mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Because this assertion lacks support in the record, the assertion is given little weight. See, e.g., In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument in a brief cannot take the place of evidence.”).
Secondly, applicant appears to conflate changing the output pumping rate of the system (by changing the flow rate of the drive unit) with a sudden inability to dampen pulsations. In other words, applicant appears to argue the pumping rate of the system cannot be changed while at the same time continue to dampen pulsations. If this is the case, one might ask why applicant did not disclose this “one and only” (lone) pumping rate of drive unit so that one of ordinary skill in the art could make and use the claimed invention? What is this lone pumping rate of eh drive unit? Applicant is asked to provide this information on the record in support of applicant’s conclusory statement.
Applicant’s other arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference (or portion of any reference) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746